I concur, but wish to point out that we are not addressing the situation where a bank attempts to exclude an actual account holder from a bank premises. If Mr. Applegate had had an account with the bank himself, I do not believe that the bank could have excluded him from the bank premises. Instead, I believe that the bank would have had to close the account and return the funds before it could justifiably exclude him. Until that time, I believe he would have had a privilege to be on bank premises for purposes of R.C. 2911.21, "Trespassing."